Citation Nr: 1532172	
Decision Date: 07/28/15    Archive Date: 08/05/15

DOCKET NO.  09-29 445	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Waco, Texas


THE ISSUES

1.  Entitlement to service connection for bilateral hearing loss.

2.  Entitlement to service connection for tinnitus.

3. Entitlement to service connection for a right hand disorder.  


REPRESENTATION

Appellant represented by:	Texas Veterans Commission


WITNESSES AT HEARING ON APPEAL

Appellant and Appellant's wife



ATTORNEY FOR THE BOARD

A. Hodzic, Associate Counsel


INTRODUCTION

The Veteran, who is the appellant in this case, had active military service from January 1966 to October 1967.  

These matters come before the Board of Veterans' Appeals (Board) on appeal from June 2008 and December 2008 rating decisions issued by the Department of Veterans Affairs (VA) Regional Office (RO) in Waco, Texas, which denied service connection for bilateral hearing loss, tinnitus, and a right hand disorder.  The Veteran appealed the denials in these decisions, and the matters are now before the Board.  

The Veteran testified before a Veteran's Law Judge (VLJ) sitting at the RO in Waco in July 2011.  Since then, the VLJ who presided over the hearing has retired.  The Veteran was notified of this fact via a letter dispatched on June 5 2015, and he was informed that he has the option to have another hearing before a different VLJ.  The letter also informed him that if he does not respond within 30 days from the date of the letter, the Board will assume that he does not want another hearing and will proceed accordingly.  To date, the Veteran has not submitted a request for a new hearing.  Thus, the Board finds it appropriate to proceed in adjudicating this appeal.

This case was previously before the Board in March 2012 and June 2013, at which times the Board remanded the matters on appeal for additional evidentiary and procedural development.  As discussed in more detail below, the Board finds that there has not been substantial compliance with its March 2012 and June 2013 remand orders for the service connection claim for a right hand disorder.  See Stegall v. West, 11 Vet. App. 268 (1998).  Thus, the issue of entitlement to service connection for a right hand disorder is addressed in the REMAND portion of the decision below and is REMANDED to the Agency of Original Jurisdiction (AOJ).


FINDINGS OF FACT

1.  After affording the Veteran the benefit of the doubt, his current bilateral hearing loss disability is etiologically related to in-service noise exposure.  

2.  After affording the Veteran the benefit of the doubt, his current tinnitus disability is etiologically related to in-service noise exposure or his bilateral hearing loss.  


CONCLUSIONS OF LAW

1.  The criteria for service connection for bilateral hearing loss have been met.  38 U.S.C.A. §§ 1110, 1111, 1112, 1113, 5103, 5103A, 5107; 38 C.F.R. §§ 3.102, 3.159, 3.303, 3.304, 3.307, 3.309, 3.385 (2014).

2.  The criteria for service connection for tinnitus have been met.  38 U.S.C.A. §§ 1110, 1111, 1112, 1113, 5103, 5103A, 5107; 38 C.F.R. §§ 3.102, 3.159, 3.303, 3.304, 3.307, 3.309.


REASONS AND BASES FOR FINDINGS AND CONCLUSIONS

The Veteran is seeking service connection for his bilateral hearing loss and tinnitus.  While he concedes that he had hearing loss in his left ear prior to service, he contends that active service aggravated the disability.   

Service connection may be established for any disease diagnosed after discharge when the evidence establishes that the disease was incurred in service.  38 C.F.R. § 3.303(d).  This has been interpreted as a three-element test based on nexus: (1) the existence of a present disability; (2) in-service incurrence or aggravation of a disease or injury; and (3) a causal relationship between the present disability and the disease or injury incurred in or aggravated by service.  See Holton v. Shinseki, 557 F.3d 1363, 1366 (Fed. Cir. 2009).

Every veteran shall be taken to have been in sound condition when examined, accepted, and enrolled for service, except as to defects, infirmities, or disorders noted at the time of the examination, acceptance, and enrollment, or where clear and unmistakable evidence demonstrates that the injury or disease existed before acceptance and enrollment and was not aggravated by such service.  38 U.S.C.A. § 1111; 38 C.F.R. § 3.304(b); see Wagner v. Principi, 370 F.3d 1089, 1096 (Fed. Cir. 2004).

A preexisting injury or disease will be considered to have been aggravated by active service where there is an increase in disability during such service, unless there is a specific finding that the increase in disability is due to the natural progress of the disease.  38 U.S.C.A. § 1153; 38 C.F.R. § 3.306(a).  The initial burden falls on the Veteran to establish an increase in the severity of the preexisting disability.  See Jenson v. Brown, 19 F.3d 1413, 1417 (Fed. Cir. 1994).  Aggravation may not be conceded where the disability underwent no increase in severity during service on the basis of all the evidence of record pertaining to the manifestations of the disability prior to, during, and subsequent to service.  38 U.S.C.A. § 1153; 38 C.F.R. §§ 3.304, 3.306(b).

Evidence of a veteran being asymptomatic on entry into service, with an exacerbation of symptoms during service, does not constitute evidence of aggravation.  Green v. Derwinski, 1 Vet. App. 320, 323 (1991).  Temporary or intermittent flare-ups of a preexisting injury or disease are not sufficient to be considered "aggravation in service" unless the underlying condition, as contrasted to symptoms, is worsened.  Hunt v. Derwinski, 1 Vet. App. 292, 297 (1991).  Furthermore, if the disorder becomes worse during service and then improves due to in-service treatment to the point that it was no more disabling than it was at entrance into service, the disorder is not presumed to have been aggravated by service.  Verdon v. Brown, 8 Vet. App. 529, 538 (1996).

Service connection may also be established under 38 C.F.R. § 3.303(b) if a chronic disease or injury is shown in service, and subsequent manifestations of the same chronic disease or injury at any later date, however remote, are shown, unless clearly attributable to intercurrent causes.  Service connection may also be established under 38 C.F.R. § 3.303(b), where a condition in service is noted but is not, in fact, chronic, or where a diagnosis of chronicity may be legitimately questioned.  The continuity of symptomatology provision of 38 C.F.R. § 3.303(b) has been interpreted as an alternative to service connection only for the specific chronic diseases listed in 38 C.F.R. § 3.309(a).  See Walker v. Shinseki, 718 F.3d 1331, 1340 (Fed. Cir. 2013).

Sensorineural bilateral hearing loss and tinnitus (organic diseases of the nervous system) are chronic conditions listed under 38 C.F.R. § 3.303(b); as such, 38 C.F.R. § 3.303(b) is applicable.  See id.; see also Fountain v. McDonald, No. 13-0540, slip op. 1 and 2 (U.S. Vet. App. Feb. 9, 2015) (precedential panel decision) (holding "that [38 C.F.R.] § 3.309(a) includes tinnitus, at a minimum where there is evidence of acoustic trauma, as an 'organic disease[] of the nervous system.'").

Service connection may also be established with certain chronic diseases, including bilateral hearing loss and tinnitus, based upon a legal presumption by showing that the disorder manifested itself to a degree of 10 percent disabling or more within one year from the date of separation from service.  Such disease shall be presumed to have been incurred in service, even though there is no evidence of such disease during the period of service.  38 U.S.C.A. §§ 1101, 1112, 1113, 1137; 38 C.F.R. §§ 3.307, 3.309(a).  While the disease need not be diagnosed within the presumption period, it must be shown, by acceptable lay or medical evidence, that there were characteristic manifestations of the disease to the required degree during that time.  Because the Board can adjudicate the Veteran's claims for service connection for bilateral hearing loss and tinnitus based on direct service connection, it will not analyze these disabilities as chronic diseases.  

Under VA regulations, hearing impairment constitutes a disability for VA purposes when auditory threshold in any of the frequencies 500, 1000, 2000, 3000, or 4000 Hertz is 40 decibels or greater; or when the auditory thresholds for at least three of the frequencies 500, 1000, 2000, 3000, or 4000 Hertz are 26 decibels or greater; or when speech recognition scores using the Maryland CNC Test are less than 94 percent.  38 C.F.R. § 3.385.

In deciding claims, it is the Board's responsibility to evaluate the entire record on appeal.  See 38 U.S.C.A. § 7104(a) (West 2014).  Although the Board has an obligation to provide reasons and bases supporting this decision, there is no need to discuss each and every piece of evidence submitted by the appellant or on his behalf.  See Gonzales v. West, 218 F.3d 1378, 1380-81 (Fed. Cir. 2000).  Rather, the Board's analysis below will focus specifically on what evidence is needed to substantiate the claims and what the evidence in the claims file shows, or fails to show, with respect to the claims.  See Timberlake v. Gober, 14 Vet. App. 122, 128-30 (2000).  

In determining whether service connection is warranted for a disorder, VA is responsible for determining whether the evidence supports the claim or is in relative equipoise, with the Veteran prevailing in either event, or whether a preponderance of the evidence is against the claim, in which case the claim is denied.  38 U.S.C.A.  § 5107; 38 C.F.R. § 3.102; Gilbert v. Derwinski, 1 Vet. App. 49 (1990).

Initially, the Board notes that the Veteran currently has bilateral hearing loss, as shown my multiple VA and private audiological examinations.  For example, the most recent VA audiological examination in February 2014 showed the following pure tone thresholds, in decibels: 




  HERTZ




500
1000
2000
3000
4000
6000
RIGHT
65
70
65
70
80
80
LEFT
70
75
80
80
80
80

Furthermore, his speech discrimination scores pursuant to the Maryland CNC word list test were 84 percent for the right ear and 84 percent for the left ear.  Thus, the first element of service connection is met.  

In regards to the second element of service connection, namely, the in-service incurrence or aggravation of a disease or injury, the Veteran's DD-214 showed he served as a small arms technician.  Moreover, a March 1967 service physical profile showed that he was not to be assigned to an area with frequent exposure to loud noises, including areas where weapons were fired, indicating that noise-exposure affected his hearing at some point in his service.  Thus, it is reasonable to assume that he was exposed to acoustic trauma during his time in service.  

His service treatment records include additional reports of hearing loss and findings of a hearing loss disability for VA purposes.  At the time of his January 1965 pre-induction examination, he was noted as having a 15/15 for both ears on the whispered voice test.  At the time of his October 1965 induction examination, pure tone thresholds, in decibels, were as follows:




  HERTZ




500
1000
2000
3000
4000
6000
RIGHT
15
20
15
X
15
X
LEFT
15
25
25
X
45
X

The Board notes that the pure tone thresholds indicated by an "X" indicate unavailable results.  The examiner noted the word "deafness" in the summery of defects and diagnoses section of the induction report.  

The Board further notes that prior to November 1967, audiometric results were reported in standards set forth by the American Standards Association (ASA).  Since November 1, 1967, those standards have been set by the International Standards Organization (ISO)-American National Standards Institute (ANSI).  Thus, the pre-November 1967 induction audiogram and service treatment records are usually assumed to reflect ASA standards; however, it is unclear whether this examination already applied the ISO-ANSI standards, and there is some indication in the record that the ISO-ANSI standards were already applied in this audiogram. 

In particular, the Veteran was discharged from service due to his hearing loss, as noted in his DD-214 and numerous other service treatment records, by the Medical Board.  The audiograms referred to by the Medical Board include a pre-enlistment audiogram and the average of three audiograms over a five week period in service.  The thresholds, in decibels, in the charts that follow have been converted to the ISO-ANSI standards: 

Pre-enlistment audiogram:




  HERTZ




500
1000
2000
3000
4000
6000
RIGHT
20
20
20
15
10
X
LEFT
20
35
35
35
45
X

The average of three audiograms over a five week period while in service:




  HERTZ




500
1000
2000
3000
4000
6000
RIGHT
25
30
35
X
35
X
LEFT
30
40
40
X
45
X

The converted pre-enlistment audiogram results are quite similar to the results in the October 1965 audiogram, and if the pre-enlistment audiogram utilized ASA standards, the results would be markedly different.  However, the Board notes that the Medical Board concurred with the opinion of the Otolaryngology service that the Veteran had moderately severe sensory neural hearing loss which existed prior to enlistment and was not significantly aggravated by military service. 

Additional audiograms, including an audiogram from June 1967, support the conclusion that he had bilateral hearing loss in service.  Following service, the Veteran has complained of bilateral hearing loss and tinnitus on several occasions, including during the July 2011 Board hearing, and he as associated these disabilities with his time in service.  Moreover, he has undergone several audiological examinations through VA and private medical providers.  

In particular, a private audiologist conducted an examination in March 2009 after reviewing the Veteran's treatment records and his self-reported symptoms.  This audiologist diagnosed the Veteran with mild to severe hearing loss after conducting an audiological examination and performing the Maryland CNC word recognition test, and chronic bilateral subjective tinnitus, which she attributed to his hearing loss.  After noting the pertinent service treatment records, and the fact that he had mild high frequency hearing loss in the left ear prior to entering service, this audiologist opined that it is at least as likely as not that his right ear hearing loss and chronic and constant tinnitus was caused by or contributed to by noise exposure during military service.  Moreover, the audiologist opined that his hearing loss and chronic and constant tinnitus in the left ear was aggravated secondary to incidents during his military service, namely, noise exposure.  This private audiologist provided additional reasoning and support for her conclusions in a September 2009 letter.  

The Veteran was afforded a VA examination for his hearing loss and tinnitus in June 2009, during which the examiner could not determine the pure tone threshold levels of the Veteran's hearing.  However, this examiner provided negative nexus opinions regarding his hearing loss and tinnitus because the Veteran had significant hearing loss prior to entering service.  

In November 2010, the Veteran underwent another VA examination for his hearing loss, during which the examiner opined that after a review of the claims file and an in-person examination, it was less likely as not that his hearing loss was permanently aggravated beyond normal progression during military service.  This examiner explained that he had pre-existing hearing loss in the high-frequencies in the left ear on his enlistment examination in 1966, and that he also had pre-existing hearing loss at the 6000 Hz in the right hear.  The examiner noted that his separation examination in 1967 did not reveal any significant hearing threshold shifts, bilaterally.  The Board notes that for VA purposes, the 6000 Hz frequency is inapplicable to determine the presence of hearing loss.  

The claims file includes another private audiological examination from July 2011, which also confirms the presence of bilateral hearing loss and tinnitus.  Furthermore, after reviewing the Veteran's service treatment records, this private audiologist also opined that his decline in hearing, specifically, the severity of his hearing loss, is as likely as not the result of his noise exposure in the military.  

The Veteran underwent another VA examination in February 2014 during which the examiner confirmed the presence of bilateral sensorineural hearing loss in the low and high frequencies.  However, this examiner provided negative nexus opinions for the Veteran's bilateral hearing loss and tinnitus.  Specifically, this examiner noted that the last audiogram in service, from March 1967 showed normal hearing with no permanent threshold shifts for the right ear.  Likewise, the examiner noted that service treatment records showed pre-existing hearing loss upon enlistment for the left ear, and that the March 1967 audiogram did not show a significant threshold shift for this ear.  Additionally, the examiner provided a negative nexus opinion as to the Veteran's tinnitus because service treatment records showed pre-existing hearing loss and no reports of tinnitus were noted during service.  

In light of the abovementioned evidence, and after affording the Veteran the benefit of the doubt, the Board concludes that his current bilateral hearing loss disability is etiologically related to in-service noise exposure.  In particular, the claims file contains findings and opinions of two private audiologists, which provide positive nexus opinions for the Veteran's bilateral hearing.  Contrarily, the claims file also contains three VA examination reports, which include negative nexus opinions. 

After weighing the probative value of each examiners' opinions, the Board finds it significant that the VA examiners based their opinions on the fact that the Veteran had pre-existing hearing loss in the left ear, and that service did not significantly aggravate his left ear hearing loss.  However, the Board points out that applicable VA regulations only require the Veteran to establish an increase in the severity of the pre-existing disability but do not require the Veteran to show that the pre-existing disability increased significantly during service.  Jenson, 19 F.3d at 1417; see 38 U.S.C.A. § 1153; see also 38 C.F.R. § 3.303(d), 3.304(b), 3.306(a) (only mentioning aggravation or increase of a disability in service but not indicating the level of increase required).  Thus, the Board finds that the Veteran's current bilateral hearing loss disability is etiologically related to in-service noise exposure.

Likewise, the Veteran's tinnitus claim has conflicting medical evidence regarding its etiology.  As previously stated, the claims file includes two opinions from private audiologists which attribute his tinnitus to his bilateral hearing loss and military service, while it also includes opinions from several VA examiners who came to an opposite conclusion.  The Board also finds the Veteran's consistent statements regarding his tinnitus, and its onset, to be credible.  Thus, after resolving all reasonable doubt in his favor, the Board finds that his current tinnitus disability is etiologically related to in-service noise exposure or to his bilateral hearing loss.  

Accordingly, resolving all reasonable doubt in favor of the Veteran, the Board concludes the evidence is at least in equipoise in showing that service connection for bilateral hearing loss and tinnitus is warranted.  Thus, these claims must be granted.  See 38 U.S.C.A. § 5107(b); 38 C.F.R. § 3.102; Gilbert, 1 Vet. App. at 49.  

Duties to Notify and Assist

The Veterans Claims Assistance Act of 2000 (VCAA) and implementing regulations imposes obligations on VA to provide claimants with notice and assistance.  38 U.S.C.A. §§ 5102, 5103, 5103A, 5107, 5126 (West 2014); 38 C.F.R. §§ 3.102, 3.156(a), 3.159, 3.326(a) (2014); Dingess/Harman v. Nicholson, 19 Vet. App. 473 (2006); Kent v. Nicholson, 20 Vet. App. 1 (2006).  In the present case, the Board is granting the claims of entitlement to service connection for bilateral hearing loss and tinnitus.  Because these decisions constitute full grants of the benefits sought on appeal, no further discussion regarding VCAA notice or assistance duties is required.


ORDER

Entitlement to service connection for bilateral hearing loss is granted.  

Entitlement to service connection for tinnitus is granted.  


REMAND

Unfortunately, the matter of entitlement to service connection for a right hand disorder must be remanded for additional evidentiary development, including another VA examination.  Specifically, during the July 2011 Board hearing, the Veteran contended that his right hand disorder was caused by a cyst removal procedure conducted in service and that he believes his right hand disorder stems from nerve damage caused by the cyst removal.  Service treatment records confirm that he had a cyst removed from his right arm while in service and service connection is in effect for residuals of a cyst removal of the right arm.  

The Board remanded this matter in March 2012 for a VA examiner to obtain an opinion as to whether the current right hand disorder was caused by or aggravated by the service-connected residuals of removal of a cyst from the right arm area in the axilla.  Although the Veteran was afforded VA examinations in April 2012 and February 2014, and a VA examiner provided a medical opinion regarding the etiology of the right hand disorder in January 2015, it does not appear that a VA examiner has addressed whether this disorder is caused or aggravated by the service-connected residuals of a cyst removal.  See Stegall, 11 Vet. App. at 271 (noting the Board's duty to "insure [the RO's] compliance" with the terms of its remand orders).  Thus, this matter must be remanded to attain another VA examination for the Veteran's right hand.  

Accordingly, the case is REMANDED for the following action:

1.  Schedule the Veteran for an appropriate VA examination and request an addendum opinion from an appropriate examiner as to the nature and etiology of any currently diagnosed disorders in the right hand.  The claims file should be made available for review in conjunction with the examination and the examiner's attention should be directed to this Remand. 

The examiner should state whether the Veteran's right hand disorder is at least as likely as not (i.e., a 50 percent degree of probability or greater) related to his service or caused or aggravated by the service-connected residuals of removal of a cyst from the right arm in the area of the axilla.  The examiner should provide a detailed rationale for all opinions and conclusions expressed and is advised not to rely on the mere absence of in-service complains or treatment. 

The examiner should identify and describe in detail any objective evidence of the Veteran's claimed right hand disorder.  The examiner should utilize any additional diagnostic testing deemed reasonable or necessary, including a nerve conduction study, to determine the current symptoms in the right hand and their etiology. 

2.  After completing all indicated developments above, readjudicate the claim of entitlement to service connection for a right hand disorder in light of all the evidence of record.  If any benefit sought on appeal remains denied, a supplemental statement of the case should be furnished to the Veteran and his representative, and they should be afforded a reasonable opportunity to respond.

The appellant has the right to submit additional evidence and argument on the matter or matters the Board has remanded.  Kutscherousky v. West, 12 Vet. App. 369 (1999).

This claim must be afforded expeditious treatment.  The law requires that all claims that are remanded by the Board of Veterans' Appeals or by the United States Court of Appeals for Veterans Claims for additional development or other appropriate action must be handled in an expeditious manner.  See 38 U.S.C.A. §§ 5109B, 7112 (West 2014).




______________________________________________
M. TENNER
Veterans Law Judge, Board of Veterans' Appeals

Department of Veterans Affairs


